The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 does not make sense to the Examiner. The last limitation to the claim discloses “cause a secondary screen of the electronic gaming machine to display the two dimensional content, wherein the secondary screen is separated from the primary display screen, and wherein the two dimensional content does not appear to the player to be on the virtual game content” is what is creating the confusion, namely the last few words of the limitation “where the two dimensional content does not appear to the player to be on the virtual game content”. The claim discloses “game content” (ie: related to a wagering game) as well as “virtual game content” (ie: related to content that would to a player wearing a mixed reality device). The claim further discloses that “two dimensional content” comprises this “game content” and “virtual game”. However, the last limitation does not make sense because it is directed towards two dimensional content (ie: game content + virtual game content) being displayed on a secondary display…wherein the two dimensional content does not appear to the player to be on the virtual game content. To break it down into simpler terms, and using an analogy, it is like stating a claim discloses “a car (ie: two dimensional content) comprises wheels (ie: gaming content) and a motor (ie: virtual game content)” and then saying “wherein the car does not appear to the driver (ie: player) to be on the motor”. Even if the words were switched around a bit to state “wherein the card does not appear to the driver to be on the wheels” it would still not make sense. The Examiner cannot break down the semantics to the wording to be able to formulate what the applicant is attempting to convey. Further clarifications would be required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al, US 20150065219 in view of Bennet et al., US 20090305770 (Bennett).
Regarding Claim 1. 
Kiely discloses a method of interacting with an electronic gaming machine that executes a program for a wagering game, the method comprising:
generating a video image comprising an image of the electronic gaming machine from an image point of view corresponding to a player point of view of a player's view of the electronic gaming machine (Fig 1-2. Abstract, para 25. Players can use a portable device for displaying a portion of the display of the wagering machine, elem 102. In this case, the player can use the portable device to see slot reels as depicted in fig 5. “from an image point of view corresponding to a player point of view of a player’s view” is broadly interpreted as an image of what a player sees from his point of view when he is looking at an electronic machine (ie: a display area that a player looks at).); 
Kiely failed to disclose generating virtual game content associated with the wagering game executed by the electronic gaming machine based in part on the video image; and displaying the virtual game content to the player on a mixed reality viewing device within the view of the player to augment the player's view of the electronic gaming machine, wherein the virtual game content comprises a virtual avatar that appears to the player to be on or adjacent to the electronic gaming machine from the player point of view interact with a game action of the wagering game to affect an outcome of the wagering game.
However, Bennett teaches of a slot machine wagering system (Abstract) that teaches generating virtual game content associated with the wagering game executed by the electronic gaming machine (Fig 8-10. Elem 50. para 9-10, 71, 73, 221-222, 233-241. The Mr Cashman avatar that is triggered to provide game play to the player is interpreted as virtual game content that is generated.); and displaying the virtual game content to the player (Fig 8-10), wherein the virtual game content comprises a virtual avatar that appears to the player to interact with a game action of the wagering game to affect an outcome of the wagering game (para 233-241. At the conclusion of a game action such as the spinning of the reels, an avatar is triggered and generated that can alter game play, such as nudging a symbol into a winning position. The nudging of game symbols is interpreted as affecting an outcome of a wagering game as it would result in a different outcome had there not been a nudge.) because it would provide players with a greater chance of winning and keep their interest in a particular game (para 7). To further elaborate, similar to how Kiely teaches that virtual content can be that of hidden symbols that can be revealed that can be implemented for playing a wagering game, Bennett is viewed as analogous art because Bennett also teaches however virtual content (in the form of an avatar) can be revealed that can be implemented for playing a wagering game.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to incorporate Bennett’s teachings with Kiely because it would provide players with a greater chance of winning and keep their interest in a particular game as taught by Bennett.
Furthermore, because Kiely’s invention is directed towards players using mixed reality viewing device such as a mobile device (Fig 2, elem 150) in order to generate a mixed reality in which virtual gaming content related to playing a reel-based wagering game is provided (Fig 2-5), the combination of Bennett with Kiely would mean that the virtual game content (ie: the avatar of Bennett’s invention) would be on the mixed reality viewing device within the view of the player to augment the player's view of the electronic gaming machine (as taught by Kiely) and that the generate virtual game content associated with the wagering game executed by the electronic gaming machine is based in part on the video image of Kiely’s invention (as taught by Kiely).

Regarding Claim 2.Kiely further discloses wherein the electronic gaming machine comprises a video display (Fig 2, 5, elem 102. Para 15), the method further comprising: 
displaying a first reel on the video display screen, wherein the first reel comprises a first game element of the wagering game (Fig 5, elem 122. Para 16, 30. The figure depicts a gaming machine in which there are a plurality of reels, each capable of having game elements associated with the reels.), and 
wherein the virtual game content comprises at a second reel that comprises a second game element of the wagering game (Fig 5. Abstract, para 14, 21-22, 24, 27, 30-31. The additional game information, such as the hidden elements, is interpreted as the virtual content that comprises a second reel that comprises second game elements of the wagering game. In other words, the game content that is displayed on the portable device of the player, elem 150, represents the virtual game content that only the player using the portable device can see.); 
determining the outcome of the wagering game based on the first game element and the second game element (30-31, 33, 41); and 
awarding a prize to the player based on the outcome of the wagering game (para 17, 39, 41, 44. Players being awarded credits as a result of game play is interpreted as players being awarded a prize.) 
Regarding Claim 17. 
Kiely discloses an electronic gaming system, comprising: 
an electronic gaming machine (Fig 2, elem 102) comprising a processor circuit (Abstract, para 3, 16, 50) and a memory (para 50); and
In re: David Vincent Froy, Jr.a mixed reality viewing device that is operable by a player of the electronic gaming machine (Fig 2-5, elem 150. Para 15, 2-22); 
wherein the electronic gaming machine comprises a first processor circuit and a first memory storing non-transitory computer program instructions that, when executed by the first processor circuit, cause the first processor circuit to: 
generate wagering game content for a wagering game (para 16);
generate virtual game content associated with a wagering game based in part on a video image comprising an image of the electronic gaming machine, wherein the electronic gaming machine is within a view of the player of the electronic gaming machine (Fig 3, 5. Para 14, 21-22, 24, 27, 30-31. “based in part on a video image comprising an image of the electronic gaming machine, wherein the electronic gaming machine is within a view of the player of the electronic gaming machine” is broadly interpreted as an image of what a player sees from his point of view when he is looking at an electronic machine (ie: a display area that a player looks at).); and 
transmit the virtual game content for display to the mixed reality viewing device (Fig 3, 5. Para 14, 21-22, 24, 27, 30-31); and 
wherein the mixed reality viewing device comprises a second processor circuit and a second memory storing non-transitory computer program instructions that (para 20. A mobile device, such as a lapto computer, has its own processor circuit and memory).
Kiely failed to disclose displaying the virtual game content to the player to overlay and augment a player point of view of the player's view of the electronic gaming machine, wherein the virtual game content comprises a virtual avatar that appears to the player to interact with a game action of the wagering game to affect an outcome of the wagering game.
However, Bennett teaches of a slot machine wagering system (Abstract) that teaches displaying the virtual game content to the player to overlay and augment a player point of view of the player's view of the electronic gaming machine (Fig 8-10. Elem 50. para 9-10, 71, 73, 221-222, 233-241. The Mr Cashman avatar that is triggered to provide game play to the player is interpreted as virtual game content that is generated.); and displaying the virtual game content to the player (Fig 8-10), wherein the virtual game content comprises a virtual avatar that appears to the player to interact with a game action of the wagering game to affect an outcome of the wagering game (para 233-241. At the conclusion of a game action such as the spinning of the reels, an avatar is triggered and generated that can alter game play, such as nudging a symbol into a winning position. The nudging of game symbols is interpreted as affecting an outcome of a wagering game as it would result in a different outcome had there not been a nudge.) because it would provide players with a greater chance of winning and keep their interest in a particular game (para 7).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to incorporate Bennett’s teachings with Kiely because it would provide players with a greater chance of winning and keep their interest in a particular game as taught by Bennett. To further elaborate, similar to how Kiely teaches that virtual content can be that of hidden symbols that can be revealed that can be implemented for playing a wagering game, Bennett is viewed as analogous art because Bennett also teaches however virtual content (in the form of an avatar) can be revealed that can be implemented for playing a wagering game.
Furthermore, because Kiely’s invention is directed towards players using mixed reality viewing device such as a mobile device (Fig 2, elem 150) in order to generate a mixed reality in which virtual gaming content related to playing a reel-based wagering game is provided (Fig 2-5), the combination of Bennett with Kiely would mean that the virtual game content (ie: the avatar of Bennett’s invention) would be on the mixed reality viewing device within the view of the player to augment the player's view of the electronic gaming machine (as taught by Kiely) and that the generate virtual game content associated with the wagering game executed by the electronic gaming machine is based in part on the video image of Kiely’s invention (as taught by Kiely). Furthermore, when the avatar (as taught by Bennett) appears in the mixed reality viewing device of Kiely, this is interpreted as virtual content that is being displayed to the player that overlay and augments the player’s point of view of the electronic gaming machine.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al., US 2015065219 (Kiely) and Bennet et al., US 20090305770 (Bennett) as applied to claim 1 above, and further in view of Baerlocher et al., US 20140364199 (Baerlocher)
Regarding Claim 3. 
Kiely and Bennett disclose the method of Claim 1, wherein the electronic gaming machine (Kiely: Fig 2, elem 102, para 17) comprises a video display screen (Kiely: Fig 2, elem 122, para 16) and wherein the wagering game comprises a base wagering game (Kiely: Fig 1, para 17, 30), the method further comprising: 
displaying game elements of the base wagering game on the video display screen (Kiely: para 17, 30); In re: David Vincent Froy, Jr. 
determining an outcome of the base wagering game (Kiely: para 17); 
wherein the virtual game content comprises a bonus game element of a bonus game (Kiely: para 41); and 
determining an outcome of the bonus game based in part on the bonus game element (Kiely: para 16, 31, 41).  
	While Kiely discloses presenting a base wagering game (para 17, 30) and also a bonus game (para 41), Kiely in combination with Bennett failed to disclose presenting a bonus game to the player in response to the outcome of a base wagering game.
	However, Baerlocher discloses of a wagering system in which a bonus game can be presented to a player in response to an outcome of a base wagering game (para 47) which the player can use a mobile device (Fig 5, elem 502) to be used to presented an augmented reality viewpoint (para 41 -42) of the wagering game (Fig 5, elem 506) in which there can be virtual content on the mobile device (Fig 1, elem 107) wherein such virtual content can be utilized as game elements on the wagering game (Fig 1,4, 9. para 20, 23, 29, 32-33, 46-47) because it would make players likely to be attracted to the most entertaining and exciting machines and it would attract frequent play and hence increase profitability to a casino game operator (para 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Baerlocher’s teachings with Kiely and Bennett because it would make players likely to be attracted to the most entertaining and exciting machines and it would attract frequent play and hence increase profitability to a casino game operator as taught by Baerlocher.
	To further elaborate, Kiely and Baerlocher are viewed as analogous because both disclose wagering game system in which players can operate a mobile device that can be used for augmented reality wherein said mobile device both present virtual elements to the player. By combining Baerlocher with Kiely, the base game of Kiely’s invention can present bonus games upon an outcome of the base game in which players can use a mobile device to interact with the wagering game such as using virtual elements presented on the mobile device as gaming elements to be implemented on the bonus game of Kiely’s and Bennett’s and Baerlocher’s combined invention.

Regarding Claim 4. 
Kiely and Bennett and Baerlocher disclose the method of Claim 3. Baerlocher further discloses wherein the game elements of the base wagering game comprise two dimensional content (Fig 92, para 228. The game elements of the base game, such as the symbols, are two dimentional), and wherein bonus game element of the virtual game content comprises three dimensional content (para 262, 364. The augmented reality enables the mobile device to overlay rendered 3D objects over a live video image being captured in real-time by the mobile device’s camera. In this case, the virtual content, such as Free Game elements, can also be three dimensional.).  
	
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al., US 20150065219 (Kiely) and Bennet et al., US 20090305770 (Bennett), and in further view of Lang et al., US 20120122546 (Lange) and Aoki et al., US 20110117987 (Aoki).
Regarding Claim 5. Kiely and Bennett disclose the method of Claim 1.  Bennett further discloses wherein the game action comprises spinning of a reel so that the reel comes to rest at a first location, and wherein the virtual avatar interacts with the game action to affect the outcome by nudging the reel to a second location after the reel has come to rest at the first location (para 233-241. When a reel comes to a stop, Mr Cashman can nudge one of those reels into a second location.)
	The combination of Kiely and Bennett failed to disclose wherein the reels are mechanical reels.
	However, Lange discloses that when it comes to reel-based wagering game, mechanical or video/mechanical slot machine embodiments may include game displays such as a window or glass for viewing a number of electro -mechanical stepper reels as is known in the art or employment of a wheel for displaying/selecting either a primary game outcome or a bonus game outcome (para 31).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that the video reels of Kiely’s invention can actually be mechanical reels because it is well known to one of ordinary skill in the art that reel-based wagering games can be either video and/or mechanical embodiments and would provide the predictable results of providing players a wheel for displaying/selecting either a primary outcome or a bonus game outcome as taught by Lange.
	Kiely, Bennett, and Lange failed to disclose wherein the virtual avatar nudging the mechanical reel further comprises causing the electronic gaming machine to electromechanically move the mechanical reel from the first location to the second location.
	However, Aoki discloses of a gaming system that utilizes mechanical reels (para 26) in which a graphical character (para 57. A graphical character is interpreted as an virtual avatar.) can be used for nudging mechanical reels (para 57, 83. In this case, since the mechanical reels can be nudged, this is interpreted as the electronic gaming machine electromechanically moving the mechanical reel from the first location to the second location as a result of a virtual avatar performing the nudging action.) because it can provide an enhanced payout to the player (para 57).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Aoki’s teachings with Kiely, Bennett, and Lange because it can provide an enhanced payout to the player as taught by Aoki.

Claims 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al., US 20150065219 and Bennett et al., US 20090305770 (Bennett) as applied to the claims above, and further in view of Berndt et al., US 20090106670 (Berndt)
Regarding Claim 6. Kiely and Bennett disclose the method of Claim 1, but failed to disclose receiving a voice command from the player, wherein the virtual avatar appears to the player to interact with the game action of the wagering game in response to the voice command.
	However, Berndt discloses of a system comprising a virtual environment (para 20) in which users can have avatars (para 15) said environment in which those avatars can be controlled to carry out actions via voice command (Abstract, para 15, 27. The displaying of the avatar carrying out commands is interpreted as giving the appearance to the player that the avatar is responding to voice commands.) wherein such a virtual environment can be described to a user from the perspective of the user's avatar wherein objects that are closer to the user's avatar might be described in greater detail (para 67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Berndt's teachings with Kiely and Bennett because it can allows users to give his/her avatar voice commands as well as have the user's avatar describe objects that are closer to the user's avatar in greater detail as taught by Berndt.
	To further elaborate, since Berndt teaches how players can use their voice to tell an avatar where to go, in the scenario where the player uses voice command to have an avatar approach and element or object of a wagering, the avatar giving a details response when near an object/element is interpreted as an interaction with the game taking place. Furthermore, much like how Bennett teaches an avatar can provide assistance to the player such as showing an avatar interacting with the electronic gaming machine (Fig 8-10), Berndt’s teachings would be an improvement because, by coming within close proximity to a game element, this would mean the avatar would provide greater detail about objects/elements close to the avatar as taught by Berndt.

Regarding Claim 7. Kiely and Bennett and Berndt disclose the method of Claim 6. Berndt further discloses causing, by the electronic gaming machine, the virtual avatar to appear to the player to carry out the voice command (para 15, 27. An avatar moving from one location to another is interpreted as giving the appearance that the avatar is carrying out a voice command made by the player.).  

Regarding Claim 11. Kiely and Bennett disclose the method of Claim 1, but failed to disclose further comprising: receiving a voice command from the player; and displaying the virtual game content in response to the voice command. 
	However, Berndt discloses of a system comprising a virtual environment (para 20) in which users can have avatars (para 15) said environment in which those avatars can be controlled to carry out actions via voice command (Abstract, para 15, 27) wherein virtual content regarding the voice command would be presented (para 20-25, 78. When a user makes a voice command, such as requesting an email to be sent, the interface for sending an email is interpreted as the virtual content being displayed in response to the voice command.) wherein such a virtual environment can be described to a user from the perspective of the user's avatar wherein objects that are closer to the user's avatar might be described in greater detail (para 67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Berndt's teachings with Kiely and Bennett because it can allow users to give his/her avatar voice commands as well as have the user's avatar describe objects that are closer to the user's avatar in greater detail as taught by Berndt.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al., US 20150065219 (Kiely) and Bennett et al., US 20090305770 (Bennett) as applied to claim 1 above in further view of Schueller et al., US 20110244952 (Schueller) and Kelley et al., US 20130331184 (Kelley)
Regarding Claim 8. 
Kiely and Bennett disclose the method of Claim 1, Kiely further discloses  wherein the electronic gaming machine comprises a primary display screen and a secondary display screen (Fig 1, para 16. The gaming machines has a first electronic display and a second electronic display), the method further comprising: 
displaying game content of the wagering game on the primary display screen (Fig 1, para 16. Game content such as symbols are generated and displayed on the primary display.).
While Bennett does disclose presenting virtual game content on a primary gaming display and a secondary display (Fig 19c-19d and 20b; para 13, 72), Kiely and Bennett failed to disclose displaying the virtual game content to the player as three dimensional content that appears over the primary display screen.
However, Scheuller discloses that when it comes to gaming, players can be presented with virtual game content in the form of two-dimensional and/or three-dimensional avatars and overlaid over portions of the primary game display as well as a secondary display for providing help and companionship to the player (para 28, 39, 79. In this case, virtual game content could be displayed as either 2-D or 3-D avatars on either a primary or secondary display.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Schueller’s teachings with Kiely and Bennett it would mean players can be presented with virtual game content in the form of two-dimensional and/or three-dimensional avatars and overlaid over portions of the primary game display as well as a secondary display for providing help and companionship to the player as taught by Schueller. 
The combination of Kiely and Bennett and Scheuller failed to displaying the game content and the virtual game content as two dimensional content on the secondary display screen.
However, Kelley discloses that when it comes to gaming devices, reel-based wagering games can have secondary displays in which the secondary displays can be used for providing two dimensional gaming content related to game play (Fig 1, elem 114; para 19, 76, 116) and provide activation that may be coordinated to the desired effect such as related to winning symbol combinations, jackpot symbols, scatter symbols or other symbols which the game designer wishes to highlight which can enhance the play of the game (para 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kelley’s teachings with Kieley and Bennett and Schueller and provide activation that may be coordinated to the desired effect such as related to winning symbol combinations, jackpot symbols, scatter symbols or other symbols which the game designer wishes to highlight which can enhance the play of the game as taught by Kelley.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al., US 20150065219 (Kiely) and Bennett et al., US 20090305770 (Bennett) as applied to claim 1 above in further view of Gagner et al., US 8608550 (Gagner)
Regarding Claim 9. Kiely and Bennett disclose the method of Claim 1, but failed to disclose wherein the mixed reality viewing device comprises a first mixed reality viewing device, the method further comprising displaying the virtual game content to an observer of the wagering game on a second mixed reality viewing device operated by the observer simultaneously with displaying the virtual game content to the player on the first mixed reality viewing device.  
	However, Gagner discloses of a wagering game system (Abstract) in which a wagering game machine can be used for presenting 3D wagering game content (ie: virtual content) to a plurality of players (Abstract; Col 2, line to Col 3, line 24) via an overhead display (Fig 1, elem 170) when players are wearing active shutter 3D glasses (ie: mixed reality viewing devices)(Fig 1, elem 165A,165B; Col 3, lines 25-56) wherein the wagering content can either be the same or different for each player wearing the active shutter 3D glasses (Col 3, line 57 to Col 4, line 56) because it can enhance the gaming experience by offer players the opportunity to play wagering game with 3D gaming content (Col 2, lines 45-56). To further elaborate, since Gagner teaches of a system in which there are a plurality of players that can view wagering content on related to a wagering machine, wherein the wagering content are being displayed to the individual players that are wearing active shutter 3D glasses, this is interpreted as there being at least a first player that is wearing a first mixed reality viewing device as well as there being at least a second player (ie: observer) that is wearing his/her active shutter 3D glasses (ie: second mixed reality viewing device) wherein the 3D wagering content that is displayed to the first player is also displayed to the observing player as well (ie: displaying the virtual game content to an observer of the wagering game on a second mixed reality viewing device operated by the observer simultaneously with displaying the virtual game content to the player on the first mixed reality viewing device.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Gagner’s teachings with Kiely and Bennett because it can enhance the gaming experience by offer players the opportunity to play wagering game with 3D gaming content as taught by Gagner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al., US 20150065219 (Kiely) and Bennett et al., US 20090305770 (Bennett) as applied to claim 1 above in further view of Ko et al., US 20100177172 (Ko)
Regarding Claim 10.
Kiely and Bennett disclose the method of Claim 1, wherein the mixed reality viewing device comprises a first mixed reality viewing device, and wherein the virtual game content comprises first virtual game content (Fig 3, 5. Para 14, 21-22, 24, 27, 30-31), but failed to disclose the method further comprising:
In re: David Vincent Froy, Jr.displaying second virtual game content that is different from the first virtual game content to an observer of the wagering game on a second mixed reality viewing device operated by the observer simultaneously with displaying the virtual game content to the player on the first mixed reality viewing device.  
	However, Ko discloses of a gaming system (Abstract) in which there can be a plurality of players (Fig 4, elem 451-453. Para 63), each wearing their respective LCD shutter glasses (Fig 5, elem 501; para 40. The glasses are viewed as mixed reality viewing devices.)  wherein virtual game content presented (Fig 4, elem 463; para 12-13; 63) to a first player (Fig 4, elem 453; para 12-13, 63) is different than virtual game content (Fig 4, elem 462; Para 12-13, 63) that is being presented to a second player (Fig 4, elem 452; para 12-13, 63) because it provides a "screen sharing" system in which two or more viewers using the same display can each be provided with different images on the display in a manner that does not require each viewer to also view the images intended for another viewer (para 8)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ko’s teachings with Kiely because it provides a "screen sharing" system in which two or more viewers using the same display can each be provided with different images on the display in a manner that does not require each viewer to also view the images intended for another viewer as taught by Ko.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715